Citation Nr: 9922973	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-08 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cancer of the tongue.


REPRESENTATION

Appellant represented by:	Marine Corps League


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1972. Service records show that he had four years of 
prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



REMAND

The veteran has alleged that his cancer of the tongue is due 
to his exposure to herbicides while serving in the Republic 
of Vietnam, and the RO denied his claim on that basis.  
However, the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), has held that denial of a claim based on 
"presumptive" regulations, such as those applicable to 
service connection due to herbicide exposure, does not 
preclude consideration of that claim pursuant to the other 
statutes and provisions that provide a basis for service 
connection.  Combee v. Brown, 5 Vet. App. 248 (1993).  

In the instant case, the RO failed to consider the veteran's 
claim for service connection for cancer of the tongue under 
any of the statutes and regulations that pertain to service 
connection, other than those that pertain to service 
connection based on herbicide exposure.  This case is 
accordingly REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center furnish 
the veteran's service medical records 
from all periods of active service.  Upon 
receipt of those records, they should be 
associated with the veteran's claims 
folder.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care professions who have 
accorded him treatment for cancer of the 
tongue.  

3.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 

furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran for cancer of the 
tongue.  All such records should be 
associated with the veteran's claims 
folder upon receipt.

4.  Upon satisfactory completion of the 
above actions, the RO should review the 
claim, and determine whether service 
connection for cancer of the tongue can 
now be granted.  The RO should consider 
all applicable laws and regulations that 
pertain to the establishment of service 
connection for cancer, in addition to 
those that pertain to herbicide exposure.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.  The case should then be 
returned to the Board for further review, 
as appropriate.

5.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim, to 
include whether the claim is well grounded, should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












